Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00351-CV

                                         IN RE Michael COATS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 19, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 24, 2019, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI16108, styled Michael Coats v. San Antonio Independent School
Dist. and Krista Hays, Official Capacity, pending in the 57th Judicial District Court, Bexar County, Texas, the
Honorable Antonia Arteaga presiding.